DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 1/5/2021 (“Jan. Resp.”). In the Jan. Resp., claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted from U.S. Pat. Appl. Nos. 16/699,449 and 16/684,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments and Amendments
The previously presented objection to the specification (i.e., the title) is withdrawn in light of the amendments submitted in the Jan. Resp.

The previously presented 35 U.S.C. § 112(a) claim rejections are withdrawn in light of the claim amendment submitted with the Jan. Resp.

The previously presented non-statutory double patenting rejections over the claims in U.S. Pat. Appl. Nos. 16/684,563 and 16/699,449 are withdrawn in light of the approved terminal disclaimer filed 2/8/2021.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations, when taken together, as they are recited in at least independent claims 1, 6, 11, and 16.
Claim 1 is directed to a method performed by a terminal. Claim 6 is directed to a method performed by a base station. Claim 11 is directed to a terminal comprising a transceiver and a controller, the controller configured to perform various functions of the same scope as the steps of the method in claim 1. Claim 16 is directed to a base station comprising a transceiver and a controller, the controller configured to perform various functions of the same scope as the steps in the method in claim 6.
Taking claim 1 as a representative claim for claims 1 and 11, and claim 6 as a representative claim for claims 6 and 16, none of the prior art of record teaches or suggests receiving or transmitting from a base station, a primary synchronization signal (PSS) or secondary synchronization signal (SSS) based on a first subcarrier spacing; receiving or transmitting a master information block (MIB) based on the first subcarrier spacing that includes information associated with a second subcarrier spacing for receiving or transmitting a system information block 1 (SIB1) that contains a third subcarrier spacing; receiving or transmitting a random access preamble based on the third subcarrier spacing; and, in response, receiving or transmitting a random access response based on the second subcarrier spacing.
One of the closest prior art references, U.S. Pat. Appl. Publ’n No. 2019/0044782, teaches exchanging messages on different subcarrier spacings but not the PRACH messages as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2020/0314908 teaches using different subcarrier spacings for transmission and reception of control information, but not necessarily in the same way as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413